Title: To Benjamin Franklin from Thomas Bell, 28 September 1781
From: Bell, Thomas
To: Franklin, Benjamin


Sir,
L’Orient 28 Sepr. 1781.
Messrs. Schwieghauser & Dobrée of Nantes having already acquainted your Excellency the circumstances of my being a Prisoner on parole in this Country, & the Exchange they have proposed to the Commissaire of prisoners at Limerick, of the person of Capt. John Kinnere, taken by the schooner Sommerset Capt. Jones— I withhold troubling your Excellency with a further detail—
As there are some american Vessells now in this Port, which will return shortly to america, & being anxious of returning to my family by one of them & thereby prevent, the disagreeable circumstance of being obliged to stay in this country on heavy Expences all the ensuing winter— I am to Sollicit your Excellency to give me a certificate that such a proposal of Exchange has been made to Limerick, which if approved of will be complied with in the release of the Person of said Capt. John Kinnere, This certificate I would request of you, as a mark of your approbation that I may return to america, & in case of further accidents it may certify that my Intentions were justly founded—
Did I not intrude on your Time, would sollicit your answer by return of Post, as the vessells now here will not stay long— If I can be useful to your Excellency, command my Services, & be assured of the perfect Esteem with which I am Your Excellencys Most Obedient very Hble Servant.
Tho. Belllate commander of the Ship Luzerne,belonging to Mr R. Morris of Philaa.
His Excellency Benjn. Franklin Esqr.
